Citation Nr: 1728280	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-26 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and alcohol dependence.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to a service-connected disability.


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2011 (PTSD) and  August 2013 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board in April 2016 and was remanded for further development of the evidence and to afford the Veteran with another VA examination.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment deficiencies in most areas, but has not caused total occupational and social impairment.  

2.  The Veteran's service-connected PTSD does not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent disabling are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  PTSD

Legal Criteria

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Facts

The Veteran's PTSD is currently evaluated as 70 percent disabling beginning April 29, 2010 pursuant to 38 C.F.R. § 4.130, DC 9411 (2016).  

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants no more than a 70 percent rating.  In this regard the Veteran's PTSD was productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Therefore, the Board finds the Veteran's PTSD symptoms warrant no more than the currently assigned 70 percent disability evaluation. 38 C.F.R. § 4.130, DC 9411.

In a March 2011 VA examination, the Veteran's symptoms included recurrent and intrusive recollections of his in-service stressors, difficulty with sleep, hypervigilance, and an exaggerated startle response.  The Veteran stated that he couldn't remember the last time he had fun.  Additionally, the examiner noted that the Veteran had a slightly flattened affect and depressed mood.  However, the Veteran did not have any delusions or paranoid ideations.  

In an October 2014 doctor's visit, the Veteran stated that he felt hopeless, down, had trouble falling asleep, felt tired, had poor appetite, felt bad about himself, and had trouble concentrating almost every day.  The Veteran also reported feeling irritable, that he couldn't stop worrying, he had trouble relaxing, had nightmares, and was constantly on guard.  The Veteran stated that these problems made it extremely difficult for him to go to work and to get along with other people.  At this same doctor's visit, the Veteran denied feeling hopeless about the present or future.  

In November 2014, the Veteran scored well above the recommended cutoff for clinically significant PTSD symptoms.  The Veteran reported that he had been seeing a clinician once every six months, but didn't find it helpful, so he stopped going.  In this November 2014 PTSD consultation, the Veteran denied any suicidal or homicidal ideations and the examiner opined that the Veteran was at low risk for self-harm.  The examiner opined that the Veteran had moderately severe depressive symptoms.  

In February 2016, the Veteran's depression screening was negative, but he did say that he took little interest or pleasure in doing this and felt hopeless and down.  The Veteran denied any suicidal ideations and screens for depression and alcohol use were both negative.  

In a January 2016 VA examination, the examiner stated that the Veteran's records generally confirmed ongoing PTSD symptoms, but opined that the Veteran was embellishing his mental health symptoms related to functional impairment.  The examiner stated that this opinion was based on inconsistent reporting, endorsing symptoms beyond what was documented in the records, and the Veteran's performance on multiple symptom validity measures.  The examiner opined that while the Veteran did meet the criteria for PTSD, his symptoms were not as severe as he suggested.  The examiner noted that the Veteran did have continued difficulty sleeping, impaired concentration and memory secondary to fatigue, a tendency to isolate from others, poor interactions with others, and suspicion/paranoia.  The examiner also found that the Veteran had given inconsistent statements about his alcohol use over time.  The examiner noted that the Veteran's private treating psychology clinician did not diagnose the Veteran with alcohol dependence and that the Veteran has had no problem abstaining from alcohol for the past three months.  

In an August 2016 examination, the Veteran reported that he had nightmares at least seven times per week, had flashbacks once per week, and was sleeping four hours per night.  The examiner noted that the Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him.  The Veteran's recent memory was severely impaired so much so that he could not remember what he read and got lost when traveling.  The Veteran also had hallucinations and illusions.  The examiner stated that the Veteran felt depressed all the time with no energy and little interest in things.  The Veteran had crying spells daily and angered and agitated easily.  The examiner stated that the Veteran felt helpless and suicidal at times.

In a December 2016 VA examination, the Veteran reported that his mood was low, that he felt hopeless, and had felt that way forever.  The Veteran said he had low energy most of the time, but denied suicidal and homicidal ideations.  The Veteran stated he had no appetite and that he felt nervous all the time.  The Veteran reported sleeping four hours per night and having nightmares that woke him up a lot.  The Veteran reported that he felt on edge most of the time and had problems with his memory and concentration.  The Veteran told the examiner that he had stopped drinking alcohol in August 2016.  

With respect to social impairment, in July 2010, a psychological clinician stated that the Veteran's symptoms included intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, hypervigilance, problems with memory and concentration, an exaggerated startle response, and problems sleeping.  The clinician noted that the Veteran avoided crowds and put his back to the wall in public places.  Additionally, the clinician noted that the Veteran did not socialize and preferred to spend time alone and had a hard time trusting people.  Because of his PTSD, the clinician stated that the Veteran's ability to initiate or sustain social relationships was severely compromised. 

In a March 2011 VA examination, the Veteran stated that he was engaged, but that he had trust issues with his fiancée and that she had recently moved out.  The Veteran also stated that he tends to push people away, snaps at his children, and has problems interacting with them when they visit.  The examiner noted that the Veteran's relationship with his fiancée was strained and that the Veteran had no friends.

In October 2014, the Veteran stated that he was worried that he was isolating himself from everyone.  The Veteran couldn't remember the last time he had seen his parents and didn't feel motivated to visit and stayed away from family reunions or gathering.  The Veteran stated that he was using alcohol to deal with his symptoms because he had been feeling worse.

In a November 2014 examination, the Veteran stated that while he was currently single, he had tried to date, but that his trust issues had interfered with his relationships.  

In a December 2015 letter from his clinician, the Veteran reported increased irritability, with isolation, and snapping at his children.  

A January 2016 examiner opined that the Veteran's mental health symptoms were best categorized as mild to moderate with some impairment in daily functioning, although he was generally functioning quite well and had some meaningful interpersonal relationships.  The examiner stated that while the Veteran denied having regular or significant contact with his family in over five years, the Veteran also submitted documentation in June 2012 that indicated that all three of his children had chosen to live with him over their mother.  The Veteran also had been dating intermittently.  The examiner opined that the Veteran's mental symptoms resulted in occasional social impairment although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In an August 2016 examination, the examiner noted that the Veteran did not socialize.

In a December 2016 VA examination, the examiner stated there was no evidence of social impairment due to any mental health symptoms.  The Veteran reported at this examination that he didn't have any friends other than his roommate.  The Veteran reported that he watched TV with his girlfriend and may go to the store.  The Veteran didn't see his daughters a lot and saw his son on the weekends once in a while.  

Regarding occupational impairment, in July 2010, a clinician stated that the Veteran's PTSD symptoms severely compromised the Veteran's ability to initiate or sustain work relationships.  The clinician found the Veteran totally and permanently disabled.  

In a March 2011 examination, the examiner noted that the Veteran was able to function at work due to the fact that he worked by himself.

In a December 2015 letter, a clinician stated that the Veteran's symptoms had worsened and he was having trouble managing them.  The examiner reported that the Veteran had quit his job in 2014 because he couldn't remember how to do his job.  Without a job, the Veteran was thinking more about his time in the Navy and couldn't watch TV because the violence triggered memories of what happened to him while in service.  The clinician stated that due to his PTSD, the Veteran was unable to maintain any job that required extended periods of concentration, decision-making, and interaction with other people.  

A January 2016 examiner opined that the Veteran's mental health symptoms resulted in occupational impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran scored nearly two and a half times above the suggested clinical cutoff score for screened malingering.   

In an August 2016 examination, the examiner noted that the Veteran was barely able to sustain work relationships.

In a September 2016 treatment record, the Veteran said he was feeling well overall and denied any depressed mood.  The Veteran stated that he had occasional flashbacks, but said he was managing well without medication.  The Veteran denied having any suicidal ideations and felt he no longer needed psychotropic medications.

In a December 2016 VA examination, the examiner stated that there was no evidence that at the time, the Veteran met the criteria for PTSD or alcohol dependence.  The examiner noted there was no evidence of occupational impairment due to any mental health symptoms.  At this exam, the Veteran reported working part-time at KNS Restaurant Equipment Supply as a service technician, on an on-call basis.  The Veteran denied any problems performing work-related tasks and said that he had no problems getting along with others because he works primarily by himself.  The Veteran reported that he took a break from his last job due to sleep issues and getting up late.  

Regarding the Veteran's alcohol use, the Veteran was first diagnosed with alcohol use disorder in March 2011.  At that time, the examiner noted that the Veteran's fiancée reported that the Veteran could drink a fifth of liquor and a six pack of beer at a time.  The Veteran's fiancée stated to the examiner that for the week prior to the examination, the Veteran drank every day.  In September 2011, the Veteran stated that in the past year, he would drink two to four times each month and would have three to four drinks on each occasion.  The Veteran stated that he never consumed more than six beers at one time.  In October 2014, the Veteran stated that he drank two to three times per week and had five to six beers on each occasion.  Veteran stated in October 2014 that in the past year, he drank two to three times per week and that typically, he would have one to two drinks.  The Veteran also stated that he had never had six or more drinks on more than one occasion per month in the past year.  In November 2014, the Veteran stated that he drank twenty four beers per week and shared 2/5ths of vodka with friends on the weekend.  In January 2016, the Veteran reported to the VA examiner that he had stopped drinking three months ago and before that, had been having maybe two or three glasses on the weekends.  In March 2016, the Veteran stated that he drank two 12 ounce cans of beer daily and two to three cocktails on the weekends.  In February 2016, the Veteran stated that he drank alcohol two to four times a month for the past year, had one to two drinks each time, and never had more than six drinks on one occasion in the past year.

Analysis

The evidence shows that the Veteran's symptoms more closely approximate the symptoms of a 70 percent disability rating under DC 9411 for PTSD.  It is clear that the Veteran suffers from many symptoms such as lack of sleep, problems concentrating, hypervigilance, memory problems, an exaggerated startle response, and some degree of mild to moderate social and occupational impairment.  The Veteran has also been reported to have depressive symptoms and on at least one occasion, the Veteran mentioned that he had hallucinations and suicidal thoughts.  However, the preponderance of the evidence shows that the Veteran's symptoms do not warrant a rating in excess of 70 percent.  In his more recent medical evaluations, the Veteran has been negative for depression symptoms.  Additionally, the majority of the evidence shows that the Veteran does not suffer from persistent delusions or hallucinations nor is he in persistent danger of hurting himself.  

Additionally, while the evidence shows the Veteran has mild to moderate social and occupational impairment, the preponderance of the evidence does not show that the Veteran is totally impaired.  In the January 2016 VA examination, the examiner found there to be occasional social and occupational impairment, but not total impairment.  While in August 2016, the Veteran had difficulty maintaining relationships, the December 2016 examiner found no evidence of social impairment.  The December 2016 examiner noted that while the Veteran stated had no friends, the Veteran also reported to one of his doctors that he drank alcohol with friends on the weekends.  The examiner noted that the Veteran also reported regular contact with his son and going to visit his mother with his girlfriend.  While there is medical evidence in December 2015 stating that the Veteran was completely disabled, other, more recent medical evaluations show that the Veteran had been dating and seeing his children.  

In December 2015 and August 2016, there were medical reports stating that the Veteran was unable to work, but a January 2016 examiner found that the Veteran had only occasional occupational impairment.  While the August 2016 examiner noted that while the Veteran was barely able to sustain work relationships, the examiner did not opine that the Veteran was completely unable to do so.  In September 2016, the Veteran reported feeling better and in December 2016, the examiner noted that there was no evidence of occupational impairment due to the Veteran's PTSD symptoms.  In December 2016, the Veteran also reported he was working part-time, showing that he did not suffer from complete occupational impairment.

While the Veteran does have a history of drinking, the amount and frequency reported by the Veteran has changed over the years.  The Veteran was diagnosed with alcohol dependence in March 2011, but the December 2016 examiner opined that the Veteran did not meet the criteria for alcohol dependence.  

The Board has also considered the Veteran's statements regarding the severity of his PTSD symptoms.  The Veteran contends that PTSD is far more disabling than the ratings he was assigned and the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his PTSD because the Veteran's statements do not tend to show that he is totally socially and occupationally disabled.  The preponderance of the medical and subjective evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating other than that currently assigned and the benefit of the doubt doctrine does not apply.  Therefore, an increased rating in excess of 70 percent disabling is denied.

III.  TDIU

Legal Criteria

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a veteran is unemployed or has difficulty obtaining employment is not enough to warrant a TDIU.  See Van Hoose v. Brown, 4 Vet. App 361.  

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for consideration as to whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).

Analysis

The Veteran contends he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  

The Veteran is service connected for PTSD rated at 70 percent disabling from April 29, 2010.  As such, the Veteran met the schedular requirement under 38 C.F.R. 
§ 4.16(a) as of April 29, 2010.  For the reasons explained below, the Board finds that the Veteran is not unemployable (i.e. prevented from substantial and gainful employment) due to his service-connected disability.

In his April 2011 TDIU claim form, the Veteran stated that he last worked in 2005.  The Veteran stated he was self-employed as a restaurant equipment repairman from 2002 to 2005.  From 1996 to 2002, the Veteran stated that he fixed restaurant equipment for Whaley Food Service.  The Veteran stated that he stopped working due to memory loss and bad nerves.  The Veteran indicated that he has a high school education and no other special training.  

While the evidence, including the Veteran's statements, suggest that the Veteran does have trouble maintaining employment, the preponderance of the evidence shows that the Veteran's service-connected PTSD does not prevent him for gaining or maintaining substantial employment.

A June 2010 note from the Veteran's treating doctor stated that due to his PTSD symptoms, she considered him to be totally and permanently disabled.  

In a March 2011 examination, the examiner noted that the Veteran was still employed and that the Veteran stated that he works for himself because he was being discriminated against.

In an August 2011 statement, the Veteran said that he last worked full-time with Whaley Food Service in 2002.  The Veteran stated that he quit this job "for my own reasons" and started his own business, which was unsuccessful and was therefore requesting compensation from April 29, 2010.  In this statement, the Veteran did not state that his PTSD or any of his mental health symptoms were the reason for quitting his job with Whaley Food Service or for closing his own business.  

In a December 2015 letter from a private clinician, the clinician stated that the Veteran's PTSD symptoms had become worse.  The clinician stated that the Veteran stopped working in 2014 because he could not remember how to do his job while he was self-employed as a restaurant equipment repairman.  The clinician stated that because of the Veteran's PTSD symptoms, the Veteran was unable to maintain any job that required extended periods of concentration, decision-making, and interaction with other people.  The clinician went on to state that the Veteran's PTSD interfered with his ability to attend to and process information that would enable him to learn new tasks.  The Veteran's hypervigilance and hyperirritability severely compromised his ability to initiate or sustain work relationships.  The clinician opined that the Veteran was totally and permanently disabled and unemployable.

In a January 2016 VA examination, the Veteran reiterated that he stopped working in 2014, saying that he was making too many mistakes, forgetting stuff, and blowing stuff up.  The January 2016 examiner opined that the Veteran's mental symptoms resulted in occupational impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran scored nearly two and a half times above the suggested clinical cutoff score for screened malingering.   

In an August 2016 report from the Veteran's private doctor, the examiner noted that the Veteran's PTSD symptoms barely allow him to sustain work relationships, but that the Veteran was still working as a service technician.  

In a December 2016 VA examination, the examiner stated that there was no evidence of occupational impairment.  At that exam, the Veteran reported working part-time at KNS Restaurant Equipment Supply as a service technician, on an on-call basis.  The Veteran denied any problems performing work-related tasks and said that he had no problems getting along with others because he worked primarily by himself.  Prior to his current job, the Veteran stated that he worked for various fast food restaurants as a service technician, and he was previously self-employed, saying he stopped working mainly due to sleep issues and getting up late.  

While the Veteran and a few medical treatment records assert that the Veteran is totally and completely disabled and unemployable, there are several other more recent treatment records, notably from January 2016 and from December 2016, that show that the Veteran is employable.  While the August 2016 examiner stated that the Veteran was barely able to sustain work relationships, the examiner did not state that this rendered the Veteran unemployable.  Additionally, on a few occasions, notably in March 2011 and August 2011, the Veteran stated that he stopped working for reasons other than his symptoms of PTSD. The Veteran stated that he stopped working in 2014 because of his memory problems.  However, he did not assert or explain how these memory problems were due to his PTSD.  The Veteran has stated that he has difficulty maintaining work relationships, but has not stated that he is not able to perform any gainful employment.  The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply and the Veteran's claim for a TDIU is denied.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and alcohol dependence is denied.

A TDIU is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


